—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered February 10, 2003, which, in an action to recover a broker’s commissions, inter aha, denied defendants-appellants’ motion to compel plaintiffs brokers’ deposition by a witness with knowledge of the reasons why the person plaintiffs initially produced for deposition left their employ, unanimously affirmed, with costs.
Defendants’ suspicion that plaintiffs fired the employee because he admitted at his deposition that he lacked authority from any party to the transaction to act as a broker, or because of his habit of engaging in work without authority, is speculation that does not warrant discovery. Concur — Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.